Bronson, P. J.
(dissenting). I am in disagree*31ment with the construction placed upon MCLA 421.29(l)(d); MSA 17.531(l)(d) by my colleagues. They hold that plaintiff Bingham is disqualified from receiving unemployment compensation benefits because he failed to accept "suitable work” as offered by his former employer.
The question whether work is "suitable” is governed by section 29(6) of the Employment Security Act,1 which lists several factors to be considered by the Employment Security Commission in making that determination, one of which is "the distance of the available work from [the employee’s] residence”. My colleagues read the term "residence” in that section to include the locality in which the claimant resided during the period in which he earned base period credit weeks. They then find that, even though defendant-employer American Screw Products’ offer of employment was made to Bingham while he was residing in Kentucky, it was an offer of "suitable work” under the statute because Bingham’s place of residence for purposes of § 29(6) was Michigan.
In support of this position, the majority first cites § 28(l)(c) which, as they correctly point out, mandates that the claimant must be available for work either at a locality in which he earned his credit weeks or at a locality "where it is found by the commission that [suitable] work is available”. They then state that the defendant employer’s job offer makes Michigan the locality of available work, and conclude that Bingham would be required to be available for work in Michigan in order to qualify for benefits under § 28(l)(c).
It is true that the job offer makes Michigan one locality of available work. However, the job offer does not make Michigan the only locality of avail*32able work. The commission is authorized to require claimant to make himself available for work in those localities in which it finds suitable work available. The commission could very well, and in fact in this case did, find that Bingham was, "able and available to perform full-time work * * * at a locality where it is found by the commission that such work is available”, namely Pineville, Kentucky. To say that employer’s job offer makes Michigan a locality where suitable work is available for purposes of § 28(l)(c) is not to say that it is the only such locality. This section can be interpreted so as to avoid the anomaly which confronts my colleagues; for Bingham can qualify for benefits under § 28(l)(c) by holding himself ready to accept employment in Pineville, Kentucky and at the same time not be disqualified under § 29(l)(d) for refusing to accept the job offer of his former employer. Nothing in § 28(l)(c) mandates the conclusion that Bingham’s place of residence is Michigan for purposes of § 29(6). It can be interpreted to suggest quite the contrary.2
The other statute relied upon by the majority is § 28(l)(a)(2), which empowers the commission to waive the requirement that the claimant seek work if the commission finds that suitable work is unavailable both where the claimant resides and where he earned base period credit weeks. This provision is said to support the conclusion that "residence” as used in § 29(6) means both the locality in which the claimant resides at the time the job offer is made and localities in which claimant resides when he earns his credit weeks.
*33This section recognizes, as the majority candidly admits, that "suitable work” may exist both where the claimant resides and where he earned base period credit weeks. However, that fact does not support the conclusion that employer’s job offer constituted an offer of "suitable work” within the meaning of § 29(6). The fact that suitable work may have existed in the locality where claimant earned base period credit weeks when they were earned does not necessarily mean that the same work is still "suitable” when claimant attempts, at some later date, to qualify for benefits.
In distinguishing between the locality of a claimant’s residence and localities where credit weeks are earned in § 28(l)(a)(2) and in differentiating between localities where credit weeks are earned and other localities where suitable work may be found in §28(l)(c), the Legislature has indicated that the concept of "suitability” is intended to be a flexible one. Those provisions in § 28 also demonstrate that the Legislature meant to distinguish between the residence of claimant and the location in which he earned credit weeks or in which suitable work is to be found. Such distinctions do not survive the analysis presented in the majority opinion, which provides claimants with residences in each location.
To maintain that "residence” as used in § 29(6) means both the locality in which the claimant resides at the time the job offer is made and the localities in which claimant resided during the period he earned credit weeks is to hold that for purposes of the statute claimants reside at more than one place at a time. More to the point here, it is a holding that claimants reside in as many locations as is necessary to allow former employers to offer work at a location where the employee *34formerly, but for purposes of this act, still legally resides, work which the employer can confidently assume the employee cannot possibly accept but which is "suitable” and therefore must be accepted by the employee. The employer can thus very easily escape his responsibility under the act to pay compensation benefits. It seems more reasonable to conclude that the suitability of a job offer for purposes of § 29(l)(d) should be decided on the basis of the information available and the status of the various parties at the time the offer is made. Otherwise, the decision becomes artificial, unreliable, and, in many cases, unfair.
The majority suggests that its decision will discourage employees from leaving gainful employment in Michigan "to take up residence in some locality in which the likelihood of finding employment is slight”. Assuming for the moment that an employee who has gainful employment would realistically desire unemployment as an alternative— an assumption I find hard to swallow, especially under present economic conditions — before a Michigan employer is required to pay benefits, the employee must requalify under § 29(3). To do so, he must, in effect, either find another job for the requisite six-week period or satisfy all the requirements of § 28 to qualify for benefits, including holding himself ready to accept employment. Thus the Michigan employer’s obligation to support such an employee’s quest for "greener pastures” is hardly automatic.
It seems more likely that employers will profit from the majority’s decision, because they can avoid ever incurring an obligation to provide benefits by merely making a job offer the employee is forced to refuse. Such a result is at odds with one of the purposes of the Employment Security Act to *35"levy and provide for contributions from employers”.
The majority decision also has the effect of eliminating "distance from residence” as a factor for the commission to consider in deciding the question of job suitability. They do not deny that Bingham’s residence is Pineville, Kentucky. If so, then to hold that a job offer in Michigan is "suitable” prevents the commission from considering distance from residence as a determinative factor. On the other hand, by providing Bingham with another residence — the locality where he earned his credit weeks — this Court forces the commission to choose Michigan rather than Pineville, Kentucky as the claimant’s "residence” in determining suitability. I do not think that this Court is at liberty to dictate such a result, because the question of job suitability is reserved for the commission. If there is a choice to be made — and I think the majority’s provision of at least two claimant residences requires that such a choice be made— then that choice is properly left to the commission, to be reversed only if "not supported by competent, material and substantial evidence on the whole record”. See § 38.
I conclude that the term "residence” in § 29(6) means "residence at the time the offer of employment is made”. Consequently, I would hold that defendant-employer’s job offer was not suitable and plaintiff was not disqualified from receiving benefits as a result of refusing it. I would accordingly reverse the decision of the trial court and reinstate the findings of the appeal board.

 MCLA 421.1; MSA 17.501 etseq.


 In fact, it appears that the Legislature, in enacting § 28(l)(c), expressly provided for this case, since it granted the commission the authority to qualify a claimant for benefits so long as he is prepared to accept suitable employment wherever he happens to register for benefits.